773 N.W.2d 16 (2009)
In re K.C., C.M., C.G., and K.C., Minors.
Department of Human Services, Petitioner-Appellee,
v.
Kimberly A. Griffin, Respondent-Appellant, and
Ronald Crittendon and Ronnell Moore, Respondents.
Docket No. 139680. COA No. 289765.
Supreme Court of Michigan.
October 9, 2009.

Order
On order of the Court, the application for leave to appeal the August 20, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we *17 are not persuaded that the questions presented should be reviewed by this Court.